DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suzuki (US 20190202441)

Regarding claim 1, Suzuki teaches a method of controlling braking when steering an in- wheel motor vehicle, the method comprising: (Suzuki [0031] “The in-wheel motor driving device 5 generates a driving torque or a braking torque by switching of the rotation direction of the electric motor 4”. See Suzuki, fi. 2 that depicts the in-wheel motor vehicle with the ability to control braking when steering) deciding, by a first controller, whether or not cooperative control of an in-wheel motor for reducing a steering load is necessary; (Suzuki, see fig. 7 that shows conditions for limiting a torque value in the steering) determining, by the first controller, before performing the cooperative control of the in-wheel motor for reducing the steering load, whether or not a vehicle-skidding phenomenon occurs; (Suzuki [0011] “The first torque limiter 32a may set the braking/driving torque calculated by the yaw moment controller 28, to zero, if slip rates of the right and left wheels 2 are equal to or greater than a  performing, by a second controller, control that maintains a braking force due to operation of a braking apparatus when the first controller determines that the vehicle-skidding phenomenon occurs; (Suzuki [0013] “The second torque limiter 32b may decrease the braking/driving torque calculated by the vehicle attitude stabilization controller 31, in accordance with a predetermined condition, if slip rates of the right and left wheels 2 are equal to or greater than a threshold value S and an angular acceleration of one or both of the right and left wheels 2 is equal to or greater than a threshold value ω′”.) and performing, by the first controller, the cooperative control of the in-wheel motor for reducing the steering load when the first controller determines that the vehicle-skidding phenomenon does not occur. (Suzuki [0033] “The main ECU section 13 has, as a basic configuration thereof, a function for performing integrated control and cooperative control for the entire vehicle, and a braking/driving command generation function. This braking/driving command generation function is a function of generating a torque command value which is an accelerating/decelerating command value, to be given to each electric motor 4, from an acceleration command value and a brake command value”.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20190202441) in view of Urano (US 20160207538)

Regarding claim 2, Suzuki teaches the method according to claim 1, but does not specifically teach wherein, in the deciding whether or not cooperative control of an in-wheel motor is necessary, the cooperative control of the in-wheel motor for reducing the steering load is decided as being necessary when a result of comparing a steering torque, measured by a steering torque sensor when steering a steering wheel, and a reference value is that the steering torque exceeds the reference value. 

However, Urano discloses a system includes an acquisition unit that acquires an operation amount or a duration count, and a switching unit that switches a driving state. The system may be capable of deciding, whether or not cooperative control of an in-wheel motor is necessary, the cooperative control of the in-wheel motor for reducing the steering load is decided as being necessary when a result of comparing a steering torque, (See Urano. Fig 5, see also Urano [0089] “When it is determined that steering torque based on the detection result of the internal sensor 3 is less than the manual driving start threshold value T.sub.2, the driving state switching unit 16 switches the driving state of the vehicle V to the cooperative driving state (S18). If the switching processing shown in S18 ends, the flowchart shown in FIG. 5 ends”.) measured by a steering torque sensor when steering a steering wheel, and a reference value is that the steering torque exceeds the reference value. (Urano [0052] “A detection value of the rotation state is, for example, steering torque or a steering angle. The steering sensor is provided in, for example a steering shaft of the vehicle V. The steering sensor outputs information including steering torque or the steering angle of the steering wheel to the ECU 10”.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system of Suzuki with the learnings from Urano to have an .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20190202441) in view of Jang (US 20190193781)

Regarding claim 3, Suzuki teaches the method according to claim 1, but does not specifically teach wherein the determining whether or not a vehicle-skidding phenomenon occurs comprises: determining a required tire rotation angle 0 for steering a steering wheel; monitoring an actual tire rotation angle; and comparing the determined required tire rotation angle 0 and the monitored actual tire rotation angle, wherein: the first controller determines that the vehicle-skidding phenomenon occurs when the actual tire rotation angle exceeds the required tire rotation angle 0, and the first controller determines that the vehicle-skidding phenomenon does not occur when the actual tire rotation angle does not exceed the required tire rotation angle 0. 

However, Jang discloses apparatus and a method are provided for controlling rotation of a vehicle in consideration of slip. The system is capable of determining whether or not a vehicle-skidding phenomenon occurs comprises: determining a required tire rotation angle 0 for steering a steering wheel; monitoring an actual tire rotation angle; (Jang [0050] “The estimated radius of curvature is a radius of curvature determined by considering an angle due to slip of the vehicle and, thus, the difference between the target radius of curvature and the estimated radius of curvature may be generated due to influence of vehicle slip”.) and comparing the determined required tire rotation angle 0 and the monitored actual tire rotation angle, wherein: the first controller determines that the vehicle-skidding phenomenon occurs when the actual tire rotation angle exceeds the required tire rotation angle 0, and the first controller determines that the vehicle-skidding phenomenon does not occur when the actual tire rotation angle does not exceed the required tire rotation angle 0. (Jang [0050] “the apparatus and method for controlling rotation of a vehicle in consideration of slip according to various exemplary embodiments of the present disclosure may derive a difference between a target radius of curvature based on a steering angle determined via manipulation of a steering wheel and an estimated radius of curvature detected using forward speed and lateral acceleration of a vehicle that actually travels to detect influence of slip while the vehicle rotates or turns”.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system of Suzuki with the learnings from Jang to prevent vehicle running stability from being degraded and preventing increased danger.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20190202441) in view of Jang (US 20190193781) and further in view of Sugai (US 20200369277)

Regarding claim 5, Suzuki as modified by Jang teaches the method according to claim 3, but does not specifically teach wherein in the monitoring an actual tire rotation angle, an angle sensor mounted on the in-wheel motor transfers a signal representing the detected actual tire rotation angle to the first controller. 

However, Sugai discloses a vehicle control device that may monitor a rotation angle via a sensor mounted on an in-wheel. This may occur wherein in the monitoring an actual tire rotation angle, an angle sensor mounted on the in-wheel motor transfers a signal representing the detected actual tire rotation angle to the first controller. (Sugai [0034] “a detection result of the steering amount by the steering angle sensor 16, a detection result of wheel rotation amount by the vehicle wheel sensor 13, and the like”. See also Sugai [0029] “the vehicle 1 has the drive unit 20 (for example, an in-wheel motor) for each wheel, but this disclosure is not limited to this, and the torque may be applied to a plurality of wheels from one drive unit 20 via a differential gear”.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system of Suzuki modified by Jang with the learnings from Sugai to have the benefit of acquiring the signal with the detected angle in an in-wheel motor.

Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20190202441) in view of Sugai (US 20180236875)

Regarding claim 6, Suzuki teaches the method according to claim 1, but does not specifically teach wherein in the performing control that maintains a braking force due to operation of a braking apparatus, the second controller performs the control that maintains the braking force due to operation of a front-wheel braking apparatus when the first controller transfers a signal, that decides to temporarily stop the cooperative control of the in-wheel motor for reducing the steering load, to the second controller. 

However, Sugai discloses a controller that generates a torque compensation value from a deviation between an allowable rotation speed and a rotation speed of a wheel. The controller may be capable of performing control that maintains a braking force due to operation of a braking apparatus, the second controller performs the control that maintains the braking force due to operation of a front-wheel braking apparatus when the first controller transfers a signal, that decides to temporarily stop the cooperative control of the in-wheel motor for reducing the steering load, to the second controller. (Sugai [0037] “The higher-order controller 3 has: a function of generating driving and braking commands for each wheel 7 on the basis of operation that are inputted from an acceleration operator such as an accelerator pedal 8 and a brake operator such as a brake pedal 9, respectively, and of transmitting the driving and braking commands to the motor controller 4 as torque command values; and a function of performing cooperative control and integrated control of the entire vehicle. As a unit for generating the torque command value, the higher-order controller 3 has, besides the above, a function of adjusting the driving and braking commands for each wheel 7 in consideration of: a vehicle speed detected by a vehicle speed detector 10; the degree of acceleration, of the vehicle, that is detected by an acceleration sensor 11; a steering angle obtained by a steering mechanism (not shown) such as a steering wheel; and the like”.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system of Suzuki with the learnings from Sugai to have slip control devices that each prevent a wheel from spinning or being locked at the time of acceleration of the vehicle body or at the time of deceleration of the vehicle body.

Regarding claim 7, Suzuki teaches the method according to claim 1, but does not specifically teach wherein the deciding whether or not cooperative control of an in-wheel motor for reducing a steering load is necessary comprises: temporarily stopping an application of the braking force of the braking apparatus such that the in-wheel motor is driven; determining a required tire rotation angle 0 for reducing the steering load; and driving the in-wheel motor by an angle as large as the required tire rotation angle 0. 

However, Sugai discloses a controller that generates a torque compensation value from a deviation between an allowable rotation speed and a rotation speed of a wheel. The controller may be capable of performing control that maintains a braking force due to operation of a braking apparatus, the second controller performs the control that maintains the braking force due to operation of a front-wheel braking apparatus when the first controller transfers a signal, that decides to temporarily stop the cooperative control of the in-wheel motor for reducing the steering load, to the second controller. (Sugai [0037] “The higher-order controller 3 has: a function of generating driving and braking commands for each wheel 7 on the basis of operation that are inputted from an acceleration operator such as an accelerator pedal 8 and a brake operator such as a brake pedal 9, respectively, and of transmitting the driving and braking commands to the motor controller 4 as torque command values; and a function of performing cooperative control and integrated control of the entire vehicle. As a unit for generating the torque command value, the higher-order controller 3 has, besides the above, a function of adjusting the driving and braking commands for each wheel 7 in consideration of: a vehicle speed detected by a vehicle speed detector 10; the degree of acceleration, of the vehicle, that is detected by an acceleration sensor 11; a steering angle obtained by a steering mechanism (not shown) such as a steering wheel; and the like”.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system of Suzuki with the learnings from Sugai to have slip control devices that each prevent a wheel from spinning or being locked at the time of acceleration of the vehicle body or at the time of deceleration of the vehicle body.


Allowable subject matter
Claim 4 is objected to as being dependent upon rejected base claims but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

With regard to claim 4, the prior art does not teach or suggest, in addition to the other limitations, further comprising: wherein in the determining a required tire rotation angle 0 for steering a steering wheel, the required tire rotation angle 0 is determined using 0 = L x 360/(2rR) where 'L' is a required movement distance of a tire for reducing the steering load and 'R' is a wheel radius, or the required tire rotation angle O is determined using 0 = K/R x a where 'K' is a distance between a kingpin axis and a tire wheel center and 'a' is a current tire rotation angle.

Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward a method of controlling braking when steering in-wheel motor vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B              
/SZE-HON KONG/Primary Examiner, Art Unit 3661